Name: Council Regulation (EEC) No 4030/86 of 18 December 1986 allocating the 1987 Community catch quotas in Canadian waters among Member States
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  America
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 376 / 31 COUNCIL REGULATION (EEC) No 4030 / 86 of 18 December 1986 allocating the 1987 Community catch quotas in Canadian waters among Member States THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishing resources 0 ), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas the Fisheries Agreement between the European Economic Community and the Government of Canada ( 2 ), signed on 30 December 1981 , fixes the annual catch quotas in the Canadian fishery zone to be allocated by Canada to the Community ; Whereas it is the responsibility of the Community to allocate the catch quotas in the Canadian fishery zone among Community fishermen; Whereas , in order to ensure an equitable allocation of available fishing possibilities , these quotas should be allocated , between the Member States of the Community ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2057 / 82 of 29 June 1982, establishing certain control measures for fishing activities by vessels of the Member States ( 3 ), as last amended by Regulation (EEC) No 4027 / 86 ( 4 ), HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1987 the catches which vessels flying the flag of a Member State shall be authorized to make in waters falling within the fisheries jurisdiction of Canada shall be limited to the quantities set out in the Annex . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 January to 31 December 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1986 . For the Council The President M. JOPLING (!) OJ No L 24, 27 . 1 . 1983 , p . 1 . ( 2 ) OJ No L 379 , 31 . 12 . 1981 , p . 54 . ( 3 ) OJ No L 220, 29 . 7 . 1982 , p. 1 ( 4 ) See page 4 of this Official Journal . No L 376 / 32 Official Journal of the European Communities 31 . 12. 86 ANNEX Quantities referred to in Article 1 (tonnes) Species NAFO division EEC Quotas Allocations Cod 2 GH 6 500 Germany France United Kingdom 6 000 200 300 2 J 3 KL 9 500 Germany France United Kingdom 7 125 1 545 830 Squid (Illex) 3 + 4 7 000 Germany Italy France 2 600 2 000 2 400